Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 8/19/2022.  

The Independent claims are now allowable and generic.  Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species of requirement of 7/16/2020 is hereby withdrawn and claims 8, 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: 
CLAIMS
Claim 1, 3rd to last paragraph has been replaced with --one or more detuning cavities, each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the annular rotating detonation combustor along a flow direction of the compressed air, the entrance being smaller than the respective one or more detuning cavities; and --
Claims 2, 6, 10, 13, 16 have been canceled as not being further limiting the independent claims.  
Claim 11, 3rd to last paragraph has been replaced with --one or more detuning cavities, each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the combustor along a flow direction of the compressed air, the entrance being smaller than the respective one or more detuning cavities; and --
Claim 20, 2nd to last paragraph has been replaced with --absorbing a plurality of frequencies produced in the annular rotating detonation combustor that propagates upstream into the compressor and disrupts the swirling motion with one or more detuning cavities, each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the annular rotating detonation combustor along a flow direction of the compressed air, the entrance being smaller than the respective one or more detuning cavities; and --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the prior art of record do not fairly teach in combination the claimed invention.  Aspects of the amended limitations are known and including injecting a fuel into the compressor outlet with one or more fuel injectors fluidly coupled with the compressor and the combustor within the compressor outlet are taught by e.g. Paul (2005/0138914) who teaches [Fig. 4] injecting a fuel 30 into the compressor outlet with one or more fuel injectors fluidly coupled 3.a with the compressor 19 and the combustor [e.g. 3.1-4] within the compressor outlet.  Joshi (IDS 2015/0167544) teaches injecting a fuel into the compressor outlet with one or more fuel injectors [e.g. 36] fluidly coupled with the combustor and one or more detuning cavities, each of the one or more detuning cavities 34 having an entrance fluidly coupled with the upstream of the combustor, the entrance being smaller than the respective one or more detuning cavities.  
Regarding the detuning cavities, Joshi et al further do not teach each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the combustor along a flow direction of the compressed air nor the one or more fuel injectors fluidly coupled with the compressor and the annular rotating detonation combustor within the compressor outlet.  The examiner regards the previously applied Kenyon et al to still be relevant to the “one or more detuning cavities, each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the combustor along a flow direction of the compressed air, the entrance being smaller than the respective one or more detuning cavities” since the plenum 16 is upstream of the combustor 12, 46, 42 and receives the compressed flow from the compressor.  Additional art could be cited to show that each of the one or more detuning cavities having an entrance fluidly coupled with the compressor upstream of the combustor along a flow direction of the compressed air, the entrance being smaller than the respective one or more detuning cavities is known including Bodine which teaches the resonantor 70 may be coupled to the compressor [see paragraph bridging cols. 4-5] as well as Konig who teaches the resonantor 50 may be coupled to the compressor 100.  The nature and number of modifications that would be required of the base reference(s) is deemed excessive to arrive at the claimed invention in combination with the combustor … directly coupled with the compressor outlet.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 22, 2022